Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a driving mechanism" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Kato (JP 2006224105 A), is presented below.
Examiner notes all references to Kato are from the Applicant provided document submitted in the IDS filed 02 December 2021.
Kato teaches a positioning device for hot stamping (Title; Abstract), comprising:
a pilot pin (25) provided in a pin guide hole (23) in a press die (2) (Fig 1, 3; [0015]-[0016]); and
a driving mechanism configured to drive the pilot pin (25) ([0016]), wherein
before a plate material is placed into the press die, when the driving mechanism positions the pilot pin (25) at a predetermined projecting position, a tip portion of the pilot pin (25) projects from the pin guide hole and a body portion of the pilot pin (25) formed further toward a base end side than the tip portion projects from the pin guide hole (23) (Fig 3B; [0020]).
Examiner notes “before a plate material is placed into the press die…” and “before a process in which the press die removes heat from the plate material after having been…” are functional limitations meaning they recite a feature by what it does rather than by what it is (see MPEP 2173.05(g)). As the invention is drawn to a positioning apparatus, it will be interpreted that a step of placing a plate material into a press die and a step of removing heat from the plate material is not required, but rather what is required is that the positioning die is capable of positioning the tip portion and body portion of the pilot pin at the claimed predetermined projecting and immersed positions. 
The driving mechanism invokes 112f as discussed above. In view of the instant specification, the driving mechanism structure will be interpreted to comprise an air cylinder. Kato does not teach the driving mechanism comprises an air cylinder. Furthermore, the prior art does not teach or fairly suggest the driving mechanism is capable of positioning the pilot pin at a predetermined projecting position, wherein a tip portion of the pilot pin projects from the pin guide hole and a body portion of the pilot pin project from the pin guide hole and also at a predetermined immersed position wherein the body portion of the pilot pin is immersed in the pin guide hole while only the tip portion of the pilot pin projects from the pin guide hole. As seen in Figures 3B and 3A of Kato, there will be a point at which only a tip portion of the pin projects from the hole, but the driving mechanism is not disclosed as being capable of positioning the pin at that predetermined position, meaning it does not stop in the predetermined immersed position that is particularly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Groll (US 5,722,648) teaches a spring-loaded locator pin assembly. Pavlik et al. (US 2004/0070130 A1) teaches a locating assembly. Breen et al. (US 2014/0157857 A1) teaches a pilot assembly with press fit insert/body construction. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726